Citation Nr: 0014522	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher rating for a left foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 1971 
and from September 1981 to September 1995.  This case comes 
to the Board of Veterans' Appeals (Board) from a June 1996 RO 
decision which granted service connection and a 
noncompensable evaluation for a left foot disability (styled 
as residuals of left foot surgery).  In a May 1998 decision, 
the RO assigned a 10 percent rating for the left foot 
disability, but the veteran appeals for a higher rating.

Several other issues were also on appeal from the RO decision 
of June 1996:  service connection for hemorrhoids, a left 
finger disability, carpal tunnel syndrome of the left wrist, 
hypertension, and a heart disability; and a higher rating for 
a hiatal hernia.  However, the appeals regarding hemorrhoids 
and a hiatal hernia were withdrawn in a March 1997 RO hearing 
and the remaining claims were granted in a May 1998 decision.  
Thus, the sole issue for Board review is the claim for a 
higher rating for a left foot disability. 


REMAND

The veteran's claim for a higher rating for a left foot 
disability is well grounded, meaning plausible, and the file 
shows there is a further VA duty to assist him in developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board notes that the veteran's last VA compensation 
examination was in December 1995, more than four years ago.  
At that examination, the veteran had discomfort on extreme 
dorsiflexion of the left ankle.  At a March 1997 RO hearing, 
the veteran claimed that his left foot disability had 
worsened and that he had pain on movement of his foot.  Given 
the length of time since the last examination, and 
allegations of a worsened condition and painful motion, a 
current VA examination is warranted.  Caffrey v. Brown, 6 
Vet. App. 377 (1994); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should also obtain any recent treatment 
records, in regard to the veteran's left foot.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

On remand, the appellant may submit any other evidence and 
argument in support of his claim for a higher rating for a 
left foot disability.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has received treatment for his 
left foot since 1995.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records.  38 C.F.R. 
§ 3.159.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his service-
connected left foot disability.  The 
claims folder should be made available to 
and reviewed by the doctor in conjunction 
with the examination.  All indicated 
studies, including X-rays and range of 
motion testing, should be performed; any 
objective evidence of pain should be 
noted, and the doctor should assess 
whether there is any additional 
limitation of motion due to pain on use 
or during flare-ups.  DeLuca, supra.  The 
doctor should also note whether the 
surgical scar is tender and painful.  The 
doctor should report in detail all 
findings for rating the disability under 
the applicable rating criteria.  

3.  The RO should then review the claim 
for a higher rating for a left foot 
disability.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




